Detailed Action
This office action is in response to application No. 16/099,926 filed on 11/08/2018.

Status Of Claims
Claims 1-9, 11-20, and 22 are pending.

Notice Of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement (IDS) communication(s) submitted on 11/08/2018 and 06/17/2019 are compliant with the provisions of 37 CFR 1.97. Accordingly, the IDS communication(s) cited references have been considered in the examination of the claims now pending.

Declaration
The inventor’s declaration submitted on 11/08/2018 complies with the provisions of 37 CFR 1.63 pursuant to 35 U.S.C. 119(a)-(d). 

Priority
The application fails to comply with the provisions of 37 CFR 1.495 pursuant to 35 U.S.C. 371 which requires a certified copy of the international application PCT/EP2018/071518. Accordingly, the effective filing date of 11/08/2018 have been considered in the examination of the claims now pending.

Abstract
The abstract fails to comply with the provisions of 37 CFR 1.72(b), because the language “(Fig. 2)”. Appropriate correction is required. 


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out  and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 20, the claims subject matter is directed to the machine statutory category based on the preamble that recite “A relay node, RN, for relaying messages to a network node, NN, the RN being adapted to:”. However, there are no “concrete thing, consisting of parts, or of certain devices and combination of devices.” recited within the claim. The machine statutory category must contain at least one or more concrete thing(s) (e.g. memory, processor, or transceiver) that can be used as a basis for comparison to the prior art; see MPEP 2106.03. Therefore, lack of such concrete thing(s) renders the claim to be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Hwang et al. (US Publication No.  2010/0110970, hereinafter referred as Hwang).
Regarding claims 17 and 20, Hwang discloses a method for relaying messages to a network node (NN), the method being performed by a relay node (RN) and comprising (A wireless network includes source nodes (i.e. S1/S2), a relay node (i.e. R), and destination nodes (i.e. D1/D2); see Figure 1.):
receiving a combined signal, the combined signal comprising a first message transmitted by a first user equipment, UE, in a first time slot, and a second message transmitted in the first time slot by a second UE that is a different UE than the first UE (In a first time slot, a first source node (S1) [first UE] transmit a first message (T1) to a relay node (R); see Figure 10 & ¶ 0138. Also, a second source node (S2) [second UE] transmit a second message (T2) to the relay node (R); see Figure 10 & ¶ 0138.);
using a successive interference cancellation, SIC, decoder to decode the first message and then, remove the decoded first message from the combined signal and then decode the second message (The relay node (R) apply the SIC scheme to the first transmission message (T1) and the second transmission message (T2), and thereby may distinguish the first transmission message (T1) from the second transmission message (T2); see Figure 10 & ¶ 0139.);
using superposition coding generating a signal, r(t+ 1), comprising the decoded first and second messages (The relay node generated a relay message (T3) by applying the superposition coding scheme ; and
transmitting, in a second time slot that is subsequent to the first time slot, the generated signal r( t+ 1) (The relay node R may transmit a relay message T3 to a first destination node (D1) and a second destination node (D2); see Figure 10 Phase 2 & ¶ 0141.).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang et al. (US Publication No.  2010/0110970, hereinafter referred as Hwang) in view of Koh et al. (US Publication No.  2020/0295891, hereinafter referred as Koh) and further in view of Hassan Hussein et al. (US Publication No.  2020/0136733, hereinafter referred as Hassan).
Regarding claim 18, Hwang fails to disclose “prior to receiving…”, “the RN estimating a first channel…;”, “the RN estimating a second channel…” and “the RN using…” as required by the claim 18. 
 the RN determine a first channel information for a channel between the RN and the first UE (A base station [relay] receive a channel information from a first terminal [first UE]; see Figure 13 Numeral 1310.);
 the RN determine a second channel information for a channel between the RN and the second UE (The base station [relay] receive a channel information from a second terminal [second UE]; see Figure 13 Numeral 1310.); and 
the RN using the determined first and second channel information to determine a first transmission power at which the first UE should transmit the first message and a second transmission power at which the second UE should transmit the second message (The base station [relay]  may allocate the powers in inverse proportion to the channel gain of the terminal; see Figure 13 Numeral 1361 & ¶ 0153-0154. The base station allocate the powers to the first terminal [first UE] and the second terminal [second UE] respectively through the superposition coding; see Figure 13 Numeral 1361 & ¶ 0154.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang wireless network superposition coding scheme with a technique that allocate the power of the terminal through superposition in order to augment the channel capacity of the edge devices.
Hwang fails to disclose that determining the first channel information and the second channel information entails estimating the first channel gain and the second channel gain. However, in analogous art, Hassan discloses that the relay determines the channel quality of the receiving node (e.g. UE) [terminal]; see Figure 7a Numeral 710 & ¶ 0114. For determining the channel quality to the receiving node [terminal] a signal is received from the receiving node [terminal]; see Figure 7a Numeral 


Regarding claims 19, Hwang fails to disclose claim 19. However, in analogous art, Koh discloses
the RN transmitting to the first UE information indicating the first transmission power (The base station transmit a control information to the first terminal; see Figure 13 Numeral 1371. The control information include the power allocated to the first terminal; see ¶ 0159.); and the RN transmitting to the second UE information indicating the second transmission power (The base station transmit a control information to the second terminal; see Figure 13 Numeral 1372. The control information include the power allocated to the second terminal; see ¶ 0159.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang wireless network superposition coding scheme with a technique that allocate the power of the terminal through superposition in order to augment the channel capacity of the edge devices.



ALLOWABLE SUBJECT MATTER
Claims 1-9, 11-16, and 22 are allowed.
Independent claims 1, 11, and 22 recites a relay node transmit a combined signal from a first user equipment and a second user equipment to a network node; see Figure 2.  The prior arts on record “receive, during a second time slot that is subsequent to the first time slot, a combined signal that comprises:
i) a second signal transmitted by a relay node (RN) the second signal comprising the first message X1(t) transmitted by the first UE during the first time slot and a second message X2(t) transmitted by a second UE (101, 102) during the first time slot and
ii) a third signal transmitted by the first UE during the second time slot, wherein the third signal comprises a third message X1(t+ 1);
decoding the first message;
after decoding the first message, producing a modified combined signal, wherein producing the modified combined signal comprises removing the decoded first message from the combined signal; and
after producing the modified combined signal, using the modified combined signal to decode the third message X1(t+ 1) or the second message X2(t).”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Weng et al. (US 2009/0221231) Discloses a system including a relay between a base station and a user equipment; see figure 1. The relay utilizes successive interference cancellation (SIC) for decoding the data streams concurrently obtained during a slot; see figure 7 Step 702 & ¶ 0064.
Wu et al. (US 2010/0027458) Discloses a system including a relay between a base station and a mobile station; see figure 1. A Successive Interference Cancellation (SIC) technique may be used to remove any interference at each relay station; see ¶ 0051. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.R/               Examiner, Art Unit 2472              


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472